229 F.2d 434
NORTHWEST AIRLINES, Inc., et al., Appellants,v.GLENN L. MARTIN COMPANY, Appellee.
No. 12130.
United States Court of Appeals Sixth Circuit.
October 3, 1955.

Harrison, Spangenberg & Hull, Cleveland, Ohio, Francis D. Butler, St. Paul, Minn., for appellants.
Arter, Hadden, Wykoff & Van Duzer, Jones, Day, Cockley & Reavis, Cleveland, Ohio, for appellee.
Before SIMONS, Chief Judge, and McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
Upon consideration of the motion of Glenn L. Martin Company for an order (a) vacating and setting aside the order of this court dated August 29, 1955, denying appellee's petition for rehearing, and (b) reinstating said petition for rehearing for reconsideration by the court en banc;


2
It Is Ordered that the said motion be and it hereby is denied.


3
In the order of this court of August 12, 1955, denying a motion to reconsider in National Labor Relations Board v. Cambria Clay Products Company, 6 Cir., 229 F.2d 433, it was stated: "And the court being of the opinion that the uniform procedure heretofore followed by the court should not be departed from, namely, that in cases where the appeal was heard, and the judgment or order complained of was decided, by a regular Court consisting of three judges only, a petition to rehear or to reconsider should not be considered by the Court en banc." The uniform procedure there made public was established after full consideration by a majority of the Circuit Judges of this Circuit in active service.